DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-1802024, “Remaining Open Items on Long PUCCH”, to Nokia (hereinafter “Nokia”)) does not disclose, with respect to claim 1, multiplexing the target HARQ on the second uplink resource comprises: acquiring a maximal delay by which transmission of the target HARQ is delay- able when the first uplink resource and the second uplink resource overlap in the time domain and transmission of the target HARQ is delay-able; and multiplexing the target HARQ on the second uplink resource when an interval between the first uplink resource and the second uplink resource in the time domain is no greater than the maximal delay as claimed.  Rather, Nokia teaches the UE configured to multiplex the target HARQ on the second resource when a first uplink resource and a second uplink resource overlap in a time domain (“two UCI transmissions on PUCCH that partially overlap” and “Delay the short PUCCH transmission after the end of the long PUCCH” in ‘Section 2.1).  The same reasoning applies to claim 19 mutatis mutandis.  R1-1802024 also does not disclose, with respect to claim 15, the delay information is further configured to indicate a maximal delay by which transmission of the target HARQ is delay-able as claimed.  Accordingly, claims 1, 2, 4-17 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414